Title: To Thomas Jefferson from Le Vavasseur, 2 March 1808
From: Vavasseur, Le
To: Jefferson, Thomas


                  
                     Monsieur.
                     Philadelphie le 2. Mars 1808.
                  
                  
                      La langue qui j’emploie, vous apprendra d’abord que je suis etranger, et l’impossibilité ou je suis de me servir de la votre; Obligé de fuir ma patrie, (la france) je suis venu chercher un Azile sous la protection du Gouvernement bienfaisant dont vous etes le chef. Je ne vous dirai pas comment j’ai eté depouillé d’une fortune considerable, (toutte entiere en fonds de terre); Je serois obligé d’exprimer mon opinion sur un Certain gouvernemt. et je sais que vos principes vous obligent a les respecter tous; quoiqu’au fond vous puissiez vous dispenser de les estimer. Je me contenterai de vous affirmer que je n’ai jamais adoré le veau d’or, Jude iræ.
                  
                       J’ai apporté avec moi une piece qui faisoit partie de mon mobilier, l’imprime cy joint vous en donnera une connoissance suffisante; l’etat actuel tres mediocre de ma fortune m’oblige a m’en defaire; son auteur a consacré 30 ans de sa vie a la parfaire, il l’avoit vendu du Duc de Bedfort, 8. Mille livres sterling, et celuï cy se disposoit a la transporter en Angleterre, lorsque le Ministre Chaptal declarat que le Gouvernement verroit avec peine que cette piece sortit de france; que le prix en seroit payé, et qu’elle seroit placée dans le Palais; lorsqu’il fallut consommer le marché, on offrit en payemt. des rentes sur l’etat; ce qui fut refusé, et c’est par suite de cela que j’en suis devenu acquerreur.
                  
                       J’ai pensé, Monsieur, que cette Machine convenait au Gouvernemt. Americain; tous les Gouvernemts. Europeens en ont une plus ou moins parfaite; celle cy comme la derniere est celle qui approche le plus de la verité.
                  
                       Mais quelque besoin que j’eusse de m’en defaire, je n’aurois pas pris la liberté de vous importuner, si je n’eusse formé le dessein, d’employer une partie de sa valeur, pour l’avantage du pays qui me donne genereusement l’hospitalité et qui me permet d’esperer qu’un jour il me comptera au nombre de ses enfants.
                  
                       Pour ne plus abuser de votre patience: Voici le fait. 
                  Vous savez que sous le regne brillant de Louis 14 on avoit resolu de rendre vivantes les langues Greque et Latine, pour cet effet, on devoit construire deux villes avec des apanages considerables, on devoit donner a chaque habitant parlant l’une ou l’autre langue, terres et maisons. Le peuple même pour jouir des avantages promis, devoit parler la vieille langue devenue nouvelle, et ses enfants elevés au milieu de ces anciens peuples ressuscités, n’en devoient point connoitre d’autre. Les ombres de Demosthenes et de Ciceron, d’homere et di Virgile, sourioient a ce projet, les malheurs de la fin du regne de Louis 14, empecherent son execution: Il appartient aux Americains libres d’en poursuivre l’accomplissemt. eux seuls sans presqu’aucunne dépense peuvent le realiser. Du pays immense, des terres qui de touttes partis appellent des bras, des fleuves navigables, dont les rives sont encore desertes; on n’a d’autre ambarras que de choisir le point ou l’on replantera Rome et athenes.
                  
                      Je ne sais, Monsieur, si dans ce moment je suis la dupe de mon imagination, mais je vois dans ce projet baucoup de gloire, et d’avantages pour l’Amerique; en faire l’enumeration passeroit les bornes d’une lettre; Mais deja vous les entrevoyez; Monument elevé a la gloire de deux grands Peuples, hommage rendu a la memoire de leurs grands hommes, leur langue republicaine cultivée par la plus grande Republique qui ait existé depuis eux. Ecole d’eloquence, et de morale Democratique: Ecrivains inimitables, vous aurez des traducteurs! Hommes celebres, vous aurez des imitateurs! ….
                  
                       accroissemt. de population, par l’encouragemt. a une nouvelle emigration Europeenne, Azile et secours accordés aux savants de l’ancien monde; bouleversé par la revolution couronnée; (veritable prothés, qui prendra touttes les figures pour arriver a ses fins, l’asservissemt. du monde, et l’aneantissemt. des principes d’honneur et de vertu sur lesquels repose l’edifice social)
                  
                     hatez vous d’ouvrir ce nouvel asile; les arts en deuil, et les muses eplorées viendront s’y refugier: C’est là que vos enfants recevront l’education qui leur convient. Peut-etre un jour cet etablissemt. sera t-il le lieu qui tiendra reunis les peuples diverses, qui forment et doivent former la vaste domination Americaine.
                  
                      Si ce projet Monsieur pouvoit fixer votre attention, je serais glorieux de vous en avoir donné l’ideé, et jaloux de concourir a son execution; et pour cela j’offrirois au congrés la machine dont je vous ai parlé, moyennant une concession de terres qu’il me feroit dans le pays latin; et je m’obligerois d’en consacrer la moitié en encouragemt. a ceux qui viendroient fonder cette nouvelle Colonie; le Gouvernemt. Americain y joindroit propablemt. une plus grande quantité de terre, et je pense qu’il ne seroit pas necessaire qu’il fit d’autre depense. Les hommes instruits qui viendroient s’y fixer devroient trouver dans leurs talents les moyens de prosperité desirables. Je ne parle, ni de l’emplacemt. ni du mode d’execution, il faut d’abord etre d’accord sur le principe, avant de passer a l’examen de ces objets; ce sera le sujet d’un petit memoire que je ferai si vous l’exigez.
                  
                      Recevez je vous prie, avec bonté, Monsieur, l’assurance du profond respect, que votre Eminente position et plus encore vos vertus commandent.
                  
                  
                     Levavasseur 
                     
                  
                  
                     P.S. Si vous avez la bonté d’ordonner qu’on me reponde: voici mon adresse.
                     
                         Levavasseur. 4eme. rue Sud, Indian Queen 
                     
                  
               